Citation Nr: 0025917	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-29 203A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee injury with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1980.  In a May 1980 rating action, the Winston-Salem, North 
Carolina RO granted service connection for postoperative 
residuals of a left knee injury with traumatic arthritis and 
assigned a 10 percent rating from January 1980.  In an early 
June 1981 rating action, the RO granted a temporary total 
rating of 100 percent under the provisions of 38 C.F.R. 
§ 4.30 for the left knee disability from April through June 
1981; a 10 percent schedular rating was restored from July 
1981.  In a late June 1981 rating action, the RO granted an 
extension of a temporary total rating of 100 percent under 
the provisions of 38 C.F.R. § 4.30 for the left knee 
disability through July 1981; a 10 percent schedular rating 
was restored from August 1981.  In a June 1985 rating action, 
the RO granted a temporary rating of 100 percent under the 
provisions of 38 C.F.R. § 4.30 for the left knee disability 
from April through June 1985; a 10 percent schedular rating 
was restored from July 1985.  By rating action of September 
1985, the RO granted an extension of temporary total rating 
of 100 percent under the provisions of 38 C.F.R. § 4.30 for 
the left knee disability through August 1985; a 10 percent 
schedular rating was restored from September 1985.  In a 
January 1995 rating action, the Buffalo, New York RO 
increased the schedular rating for a left knee disability to 
20 percent from September 1993.  By rating action of December 
1996, the RO granted a temporary total rating of 100 percent 
under the provisions of 38 C.F.R. § 4.30 for the left knee 
disability from August through September 1996;  a 20 percent 
schedular rating was restored from October 1996.  This appeal 
arises from a September 1997 rating action in which the RO 
denied an evaluation in excess of 20 percent rating for a 
left knee disability.



REMAND

The veteran contends, in effect, that his left knee injury 
residuals have increased in severity, and that they were 
inadequately evaluated.  The U.S. Court of Veterans Appeals 
(Court) has held that, when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain, weakened 
movement, excess fatigability or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Appellate review of the May 
and December 1997 VA orthopedic examination, reports show 
that the examiner failed to render comments prescribed by 
DeLuca and therefore the reports are inadequate for 
adjudication of this claim.  The Board of Veterans' Appeals 
(Board) also notes that in written argument dated in November 
1998, the veteran's representative claimed that DeLuca 
criteria were not considered.  Under the circumstances, the 
case is remanded to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee since 
December 1997, the date of the last VA 
orthopedic examination.  Based on his 
response, the RO should obtain copies of 
all records of treatment of the veteran's 
left knee disability from identified 
source(s), and associate them with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected 
residuals of a left knee injury.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that he may review pertinent aspects of 
the veteran's military, medical, and 
employment history.  All clinical 
findings pertaining to the left knee 
should be reported in detail.  Such tests 
as the examiner deems necessary should be 
performed, including X-rays.  The 
examiner should conduct range of motion 
testing of the left knee specifying the 
range of motion in degrees, and comment 
as to whether there is slight, moderate, 
or severe impairment of the knee, as 
reflected by any recurrent subluxation or 
lateral instability.  The examiner should 
also comment on the effects of the left 
knee disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work-place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.  The 
clinical findings and reasons upon which 
the comments are based should be clearly 
set forth. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and representative should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




- 5 -


